DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 07/21/2020, in which claims 1-12 are pending and ready for examination.

Response to Amendment
Claims 1, 4-6, and 9-12 are currently amended. Claims 2-3 and 7-8 are cancelled. 

Response to Argument
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 US 102/103, the Applicant argues, See Pg. 6, that Flynn only teaches selecting a context based on a parent pattern and selecting a context based on a neighbor pattern, instead of selecting a context for each bit in an N-bit occupancy code.
Examiner cannot concur. First, as taught in Para. [0089-90] of Flynn, at least a set of contexts (distributions) is selected from different sets of contexts depending on different node configurations. Second, the limitation “… a context … individually set to each of the bits in the N-bit information” requires having at least a context being set to each bits, which does not specify any further details regarding the context, e.g. being the same or different. Thus, the cited paragraphs (at least Para. [0061, 62, 64) addresses such limitation. Furthermore, in Para. [0061], it states that the context is adaptively updated after coding of each bit or defined set of bits, which also indicates a context being individually set to each of the bits. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flynn (US 20210004992 A1).

Regarding claim 1, Flynn discloses a three-dimensional data encoding method, comprising (Flynn; Fig. 1, 2,, Para. [0048, 64]. A 3-D data coding system/method is used.): 
entropy encoding a bit sequence representing an N-ary tree structure of three-dimensional points included in three-dimensional data, using a set of context selected from plural sets of context, where N is an integer greater than or equal to 2 (Flynn; Fig. 3, 4, 11, 12, Para. [0061, 62, 64, 89-91]. At least an 8-bit sequence is entropy encoded, indicating an 8-ary tree structure of 3-D point of 3-D data, wherein a coding distribution set/table is selected from coding distribution sets/tables, 8 is an integer greater than 2. At least a set of contexts (distributions/distribution set) is selected from different sets of contexts depending on different node configurations.), 
wherein the bit sequence includes N-bit information for each of nodes in the N-ary tree structure (Flynn; Fig. 3, 4, Para. [0061, 62, 64]. A bit sequence is an 8-ary bit information for each of nodes in an 8-ary tree structure.), 
the N-bit information includes N pieces of 1-bit information each indicating whether a three-dimensional point is present in a corresponding one of N child nodes of a corresponding one of the nodes (Flynn; Fig. 3, 4, Para. [0061, 62, 64]. An 8-ary bit information includes 8 pieces of 1-bit indicating whether a 3-D point is present in a corresponding one of 8 nodes.), 
in each of the plural sets of contexts, the contexts are respectively provided to bits of the N-bit information such that a context is individually set to each of the bits in the N-bit information (Flynn; Fig. 11, 12, Para. [0061-62, 64], [0089, 91, 93]. For each coding distribution set/table, a distribution/context is set for each bit of bit-sequences, wherein the context is adaptively updated after coding of each bit or defined set of bits.), and 
in the entropy encoding, each of the bits in the N-bit information is entropy encoded using the context individually set to the bit in the set of contexts selected from the plural sets of contexts (Flynn; Fig. 11, 12, Para. [0061-62, 64], [0089, 91, 93]. For each coding distribution set/table, a probability/context is set for each bit of bit-sequences and is used to entropy encoding each bit of bit-sequences, wherein the context is adaptively updated after coding of each bit or defined set of bits.).

Regarding claim 4, Flynn discloses in the entropy encoding, the set of contexts  to be used is selected from the plural sets of contexts, based on a layer to which a current node belongs (Flynn; Para. [077, 78, 89-90]. Occupancy information used for determining a distribution set/table from different sets for entropy encoding includes nodes at the same level/layer, wherein a distribution set/table is determined in accordance with a level/layer of different orientations of a current node, wherein at least a set of contexts (distributions) is selected from different sets of contexts depending on different node configurations.).

Claims 6 and 9 are directed to a three-dimensional data decoding method, comprising a sequence of processing steps of a method that are in reverse/symmetric manner of the steps as claimed in claims 1, 4, and are rejected for the same reason of anticipation as outlined above.

Claim 11 is directed to a three-dimensional data encoding device, comprising a processor; and memory, wherein using the memory, the processor performs a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 20210004992 A1) in view of Schnabel (“Octree-based Point-Cloud Compression”, 07/29/2006, IEEE VGTC Conference on Point-Based Graphics).

Regarding claim 5, Flynn discloses in the entropy encoding, the set of contexts to be used is selected from the plural sets of contexts (Flynn; See remarks regarding claim 1 above.).
But it does not specifically disclose in the entropy encoding, the set of contexts to be used is selected from the plural sets of contexts, based on a normal vector of a current node.
However, the set of contexts to be used is selected from the plural sets of contexts, based on a normal vector of a current node (Schnabel; Fig. 2, 3, Heading “4.3. Child cell configuration”, Heading “4.4 Single child-cell configurations”. For entropy encoding, a coding configuration sets/table is calculated/selected from different configuration sets/table in accordance with corresponding normal vectors of child cells/nodes via weights calculated based on the corresponding normal vectors.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the 3-D video coding system of Flynn to adapt an node occupancy coding approach, by incorporating Schnabel’s teaching wherein vectors associated with cells/nodes are used to perform entropy coding, for the motivation to perform point cloud coding by taking into account additional point attributes (Schnabel; Abstract.).

Claim 10 is directed to a three-dimensional data decoding method, comprising a sequence of processing steps of a method that are in reverse/symmetric manner of the steps as claimed in claim 5, and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Sebastien (EP 3514967 A1) teaches a video coding system that compress 3-D video data using binary entropy coding of point clouds.
Hur (US Pub. 20210329055 A1) teaches coding point clouds using direct coding mode to code 3D point clouds using weight associated with neighboring nodes.
Oh (US Pub. 20210329052 A1) teaches video a video coding system for performing 3D point cloud coding using node occupancy pattern inferred by neighboring node pattern.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/             Primary Examiner, Art Unit 2485